In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00048-CR

ELIJAH RAY FOY, Appellant                  §   On Appeal from the 396th District Court

                                           §   of Tarrant County (1492984D)

V.                                         §   January 20, 2022

                                           §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment to delete

the $409 fine. We also modify the Order to Withdraw Funds incorporated into the

trial court’s judgment to delete the $5,970 in its entirety. It is ordered that the

judgment of the trial court is affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack